Citation Nr: 1216903	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for bilateral high frequency sensorineural hearing loss.  In November 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in June 2008.

In November 2011, the Board remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss to the Appeals Management Center (AMC) for further evidentiary development, including obtaining additional VA treatment records and providing the Veteran with a new VA examination that complied with the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the record, the Board finds that the AMC has not complied fully with the November 2011 remand directives, as discussed more fully below.  As such, this claim must be remanded yet again.  See Stegall, supra.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The November 2011 Board remand directed the AMC to provide the Veteran with an adequate VA audiological examination.  In particular, the Board found that the prior July 2007 VA audiological examination was inadequate because it relied on the Veteran's normal hearing on separation as the reason for denying a medical nexus, in violation of the United States Court of Appeals for Veterans Claims (Court) holding in Hensley that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  See Hensley, supra.  On remand, the AMC provided the Veteran with a new VA audiological examination in November 2011.  However, the November 2011 VA examiner also concluded that the Veteran hearing loss was not related to service because he had normal hearing on discharge.  As noted in the Board's prior remand, such a rationale is inadequate to decide the claim.  As such, this claim must be remanded in order to comply with the November 2011 Board remand.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Hensley, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the January 1961 uninterpreted entrance, October 1962 in-service, and November 1964 separation audiograms and the July 2007 and November 2011 VA audiological examinations.  That such a review was conducted should be noted in the examination report.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including noise exposure.  The examiner should interpret the uninterpreted January 1961 audiogram and specifically comment on the Veteran's apparent decreased hearing acuity at the time of the October 1962 audiogram relative to his entrance audiogram and whether this represents some hearing loss in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.  

2.  Thereafter, the AMC should review the examination to ensure adequacy.  Specifically, the AMC should ensure that the examination and opinion comply with the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  If the AMC's review finds that the examination is not adequate, the case must be returned to the examiner for corrective action.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


